To compel respondent to appoint commissioners to determine the necessity for the condemnation of land for drain purposes.
Denied October 22, 1890.
A township drain had been extended into an adjoining township, by the joint action of the commissioner’s of the two townships. An application was afterwards made to the county drain *610commissioners, under Sec. 1, Chap. 8, of Act No. 233, Laws of 1889, to widen and deepen the drain,, in which it was described as one continuous drain under one name.
Held, that the original drain and the extension were in fact and in law one drain, and were properly included in one proceeding for their widening and deepening; but that in such case the application must be signed by at least one freeholder who was assessed for the construction of the original drain, and by at least one who was assessed for the construction of the extension, which requirement is jurisdictional, and such facts must appear upon the face of the application.